Citation Nr: 1609247	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  10-38 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for right acromial impingement syndrome with history of severe degenerative joint disease of the acromioclavicular joint, postoperative resection of the right distal clavicle with acromioplasty and transfer long head (right shoulder disability), in excess of 10 percent from February 23, 2009 to October 28, 2014, and in excess of 20 percent from October 28, 2014.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1961 to September 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the RO in St. Petersburg, Florida, which, in pertinent part, denied an increased rating in excess of 10 percent for the service-connected right shoulder disability.  Subsequently, in a December 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted an increased rating of 20 percent for the disability from October 28, 2014.

This matter also comes on appeal from a July 2012 RO rating decision denying entitlement to a TDIU.  The Board notes that there has been some confusion as to whether an appeal was perfected concerning the TDIU issue.  The record reflects that a statement of the case (SOC) was mailed to the Veteran on March 19, 2014.  While no Form 9, Appeal to Board of Veterans' Appeals, was subsequently filed, on May 16, 2014, 58 days from the date of mailing of the SOC, the Veteran sent VA a letter "requesting to be declared 100% disabled and unemployable."  The Board finds this letter sufficient to constitute a substantive appeal as to the issue of a TDIU.  Further, while the letter was stamped as being received by VA on May 21, 2014, 63 days from the date of mailing of the SOC, the Board finds the fact the Veteran mailed the letter within the 60 day window sufficient to find the appeal was perfected.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that 
38 U.S.C. § 7105(d)(3), which is the governing statute pertaining to the time frame for submitting substantive appeals, is not jurisdictional, so the requirement may be waived by VA actions).

The right shoulder disability rating issue was first before the Board in September 2014, where it was remanded to obtain outstanding VA treatment (medical) records and to schedule the Veteran for a new VA shoulder examination.  A review of the record reflects that the VA treatment records were obtained and the Veteran received the requested VA shoulder examination in October 2014.  Review of the examination report reflects that the examination is adequate for VA rating purposes.  As such, an additional remand to comply with the September 2014 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire relevant rating period on appeal, from February 3, 2009, the service-connected right shoulder disability has more nearly approximated painful limitation of motion of the right arm at shoulder level, without dislocation or nonunion of the clavicle or scapula with loose movement, recurrent dislocation of the humerus at the scapulohumeral joint, malunion of the humerus, fibrous union of the humerus, nonunion of the humerus, loss of head of the humerus, or ankylosis of scapulohumeral articulation.

2.  The Veteran did not become entitled to a 20 percent or higher disability rating for the service-connected right shoulder disability during the one-year time period from February 3, 2008 to February 3, 2009.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, from February 3, 2009, the criteria for a 20 percent disability rating for the service-connected right shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).

2.  For the entire relevant rating period on appeal, the criteria for a disability rating in excess of 20 percent for the service-connected right shoulder disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5201 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  As the instant decision remands the issue of entitlement to a TDIU, no further discussion of VA's duties to notify and assist is necessary as to that issue.

In June 2009, VA issued the Veteran a VCAA notice which informed of the evidence generally needed to support a claim for an increased disability rating, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the December 2009 rating decision from which the instant appeal arises.  Further, the right shoulder disability rating issue was readjudicated in an August 2010 SOC, and a subsequently issued December 2014 supplemental statement of the case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received VA shoulder examinations in November 2009 and October 2014.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted in-person examinations, and rendered the requested opinions.

All relevant documentation, including VA and private treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue of an increased disability rating for right shoulder disability in excess of 10 percent from February 23, 2009 to October 28, 2014, and in excess of 20 percent from October 28, 2014.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Increased Disability Rating for Right Shoulder Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011),  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

In the February 2009 claim, the Veteran advanced that the pain in the right shoulder had worsened and was causing a decrease in the range of motion.  As a preliminary matter, the Board notes that the right arm is the Veteran's major arm.  The October 2014 VA shoulder examination report indicates that the right hand is the dominant hand; therefore, the right arm is considered the major arm.

The right shoulder disability is currently rated under Diagnostic Code 5201 for limitation of motion of the major arm.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5201, a 20 percent disability rating is warranted for limitation of motion of the major arm at shoulder level, a 30 percent disability rating is warranted for limitation of motion of the major arm midway between side and shoulder level, and a 40 percent disability rating is warranted for limitation of motion of the major arm to 25 degrees from the side.  Id.

In the instant decision, the Board has also considered alternative diagnostic codes for a disability of the shoulder and arm.  Under Diagnostic Code 5202, a 20 percent disability rating is warranted when there is recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes and guarding of movement only at the shoulder level, or malunion of the humerus with moderate deformity.  A 30 percent disability rating is warranted when there is recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements, or malunion of the humerus with marked deformity.  A 50 percent disability rating is warranted when there is fibrous union of the humerus of the major arm, a 60 percent disability rating is warranted when there is nonunion of the humerus (false flail joint) of the major arm, and an 80 percent disability rating is warranted when there is loss of head of the humerus (flail shoulder) of the major arm.  Id.

Under Diagnostic Code 5203, a 20 percent disability rating is warranted when there is nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula.  Further, under Diagnostic Code 5200, ratings of 30, 40, and 50 percent may be assigned when there is ankylosis of scapulohumeral articulation.  Id. 

Increased Rating from February 3, 2009

The evidence of record, both lay and medical, reflects that from February 3, 2009, the service-connected right shoulder disability (acromial impingement syndrome with history of severe degenerative joint disease of the acromioclavicular joint, postoperative resection of the right distal clavicle with acromioplasty and transfer long head) has more nearly approximated painful limitation of motion of the arm at the shoulder level, without dislocation or nonunion of the clavicle or scapula with loose movement, recurrent dislocation of the humerus at the scapulohumeral joint, malunion of the humerus, fibrous union of the humerus, nonunion of the humerus, loss of head of the humerus, or ankylosis of scapulohumeral articulation.

In the February 2009 claim, the Veteran advanced that increased pain in the right shoulder was causing a reduction in range of motion.  Further, the Veteran noted that daily activities were limited due to the disability.  In a subsequent July 2009 statement, the Veteran further advanced that the right shoulder had deteriorated considerably over the previous two years.  Participating in sports was reportedly no longer an option due to the pain.  In a separate July 2009 statement, the Veteran also reported stiffness in the shoulder.

Per a January 2010 statement, the Veteran advanced that, while the shoulder can still move, its usefulness has significantly deteriorated, lifting anything of weight was painful, and the Veteran would drive with the left hand and arm.  In a subsequent May 2014 statement, the Veteran wrote that the right arm was becoming "more sensitive and less useful."  

An August 2006 private treatment record reflects that the Veteran sought treatment for right shoulder complaints.  Upon examination the Veteran had weakness in external rotation.  Overall, range of motion and stability were good.  Muscle tone was full and equal, and the arm was clinically straight.  X-rays revealed some degenerative changes.  The report from an August 2006 magnetic resonance imaging (MRI) revealed post-operative changes.  There was no full thickness cuff tear, tendon retraction, or muscle atrophy.  There was supraspinatus tendinosis with areas of low-grade thickness tearing.  The long head biceps tendon was intact, with no medial dislocation seen.  Degenerative tearing of the labrum was seen.  There was no identified fracture, bruising, or osteonecrosis of any bone.

A 2007 private treatment record noted that the Veteran was having joint pain with limitation of motion.  A VA treatment record from August 2009 reflects that the Veteran complained of right shoulder pain.  It was noted that the Veteran did not have any neurological symptoms such as burning or tingling in the extremities.  A March 2014 VA treatment record conveyed that X-rays showed the Veteran had advanced arthritis of the right shoulder.  A joint injection was ordered for treatment.  Subsequent VA treatment records reflect that the Veteran has received additional shoulder injections.  Additional VA treatment records throughout the relevant period on appeal convey that the Veteran regularly complained that the right shoulder pain would be at a level of three to five out of ten on the pain scale.

The Veteran received a VA shoulder examination in November 2009.  The examination report reflects that the Veteran advanced that the right shoulder had progressively worsened over the years.  Upon examination, the VA examiner noted guarding of movement, instability, pain, stiffness, weakness, and decreased speed of joint motion.  There was no ankylosis, deformity, giving way, episodes of dislocation or subluxation, locking, effusion, inflammation, or any other symptoms.  Flare-ups of pain were not noted.  Further, there was no loss of a bone or part of a bone, and no recurrent shoulder dislocations.  Right shoulder symptoms impacted the Veteran's ability to do chores, shop, exercise, partake in sports and recreation, and travel.

Upon range of motion testing in November 2009, the right shoulder had flexion to 170 degrees, abduction to 120 degrees, internal rotation to 70 degrees, and external rotation to 70 degrees.  It was noted that there was objective evidence of pain with active motion on the right side.  At the conclusion of the examination, the VA examiner opined that the current level of severity of the right shoulder was moderate.  

Subsequently, in February 2010, the Veteran received a VA spinal examination.  Relevant to the instant appeal, the VA examiner noted that the Veteran had no neurological disabilities of the upper extremities.

In October 2014, the Veteran received a second VA shoulder examination.  The examination report reflects that the Veteran advanced that "anything above shoulder level, I get pinch points," the joint begins to seize up above the shoulder and the Veteran will immediately put the arm back down.  The Veteran also reported the right shoulder was tender to touch, and that the shoulder had been steadily worsening for 10 years.  The Veteran denied flare-ups of pain.  When asked to describe functional impairment or loss, the Veteran advanced being "unable to move above height of chest."  Later in the examination, under functional loss, the VA examiner noted that the Veteran was unable to carry or hold any object above the height of the shoulder/chest.  

At the October 2014 VA examination, the Veteran had weakness in the left arm without muscle atrophy.  No ankylosis in the right shoulder was present.  While the Veteran was noted to have problems concerning the clavicle or scapula, only arthritis was identified.  As to the humerus, there was no loss of head, nonunion, fibrous union, or malunion with moderate or marked deformity.  In discussing the Veteran's 1992 shoulder joint replacement, the reported chronic residuals were severe painful motion and/or weakness.  The VA examiner opined that the Veteran's right shoulder was not so diminished that amputation with prosthesis would equally serve.

Upon range of motion testing in October 2014, flexion was to 90 degrees, abduction was to 80 degrees, external rotation was to 50 degrees, and internal rotation was to 50 degrees.  While not stated outright, considering the Veteran's statements and all the evidence of record, these readings appear to be where objective evidence of painful motion first impeded movement.  There was additional loss of flexion, to 80 degrees, upon repetitive use testing.

The Board notes that under description of pain, the VA examiner stated "pain noted on exam on rest/non-movement;" however, mere pain at rest or all throughout movement by itself is not sufficient to warrant an increased rating.  Mitchell, 
25 Vet. App. at 38-43 (rejecting veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other orthopedic factors under DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 that must be considered in determining whether a higher rating is warranted.  Here, by the Veteran's own contention, functional limitation begins at chest/shoulder level, and this contention is supported by range of motion testing showing functional limitation due to painful motion at 80 degrees on abduction.

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise as to whether a 20 percent disability rating is warranted for the entire relevant rating period on appeal from February 3, 2009.  The evidence reflects that for the relevant rating period on appeal the service-connected right shoulder disability has more nearly approximated painful limitation of motion of the arm at shoulder level, without dislocation or nonunion of the clavicle or scapula with loose movement, recurrent dislocation of the humerus at the scapulohumeral joint, malunion of the humerus, fibrous union of the humerus, nonunion of the humerus, loss of head of the humerus, or ankylosis of scapulohumeral articulation.  As such, a disability rating of 20 percent or higher is not warranted under Diagnostic Codes 5200, 5202, or 5203.  38 C.F.R. § 4.71a.

As to an increased rating under Diagnostic Code 5202, the report from the October 2014 VA shoulder examination reflects that the Veteran advanced having difficulty raising the right arm above shoulder/chest level.  The Veteran's statement was supported by corresponding range of motion testing, which reflected that objective evidence of painful motion set in at 80 degrees, just below the shoulder level.  See 38 C.F.R. § 4.71 (shoulder level is 90 degrees).  Further, when considering all the evidence of record, the Board finds that the Veteran has had relatively consistent complaints as to the level of pain in the right shoulder throughout the course of this appeal.  While the VA examiner at the November 2009 VA shoulder examination noted abduction to 120 degrees, as discussed above, because it is unclear if the aforementioned measurement contemplated where objective evidence of painful motion began, the Board will resolve all reasonable doubt in favor of the Veteran to find that for the entire rating period on appeal, from February 3, 2009, the Veteran had painful limitation of motion of the right, major arm at shoulder level, warranting a 20 percent disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202; DeLuca, 8 Vet. App. 202.

The Board has considered whether the Veteran was entitled to disability rating in excess of 20 percent under Diagnostic Code 5202 at any point during the pendency of the appeal.  A rating of 30 percent would be warranted if the Veteran had painful limitation of motion to midway between the side and shoulder level, i.e., approximately 45 degrees.  38 C.F.R. §§  4.71, 4.71a.  Having reviewed all the evidence of record, the Board notes that, while pain has been observed at rest, there is no indication from the medical and lay evidence that the Veteran has functional loss prior to 80 degrees, which is near shoulder level.  See Mitchell, 25 Vet. App. at 38-43.  By the Veteran's own statements, significant right shoulder symptoms do not appear until the arm is raised above chest/shoulder level, and the Veteran does not experience flare-ups of pain in the shoulder.  As such, there is no indication that functional impairment ever beings at the midway point between the side and shoulder level.  For these reasons, a disability rating in excess of 20 percent under Diagnostic Code 5202 is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5202; DeLuca, 8 Vet. App. 202.

The Board has also considered whether an increased disability rating was warranted at any point during the one year period prior to February 3, 2009, the date of claim.  See Hart, 21 Vet. App. 505.  The medical evidence of record reflects that the Veteran complained of worsening shoulder pain, similar to that warranting the 20 percent disability rating, prior to February 3, 2008.  The Veteran also advanced having worsening symptoms for the past ten years at the October 2014 VA shoulder examination.  As the evidence reflects that worsening did not occur during the one year period from February 3, 2008 to February 3, 2009, the appropriate effective date for the increased disability rating of 20 percent for painful limitation of motion of the right shoulder is February 3, 2009, the date of claim.  See 38 C.F.R. § 3.400(o) (2015).

Finally, the Board has considered whether the Veteran is entitled to a separate compensable rating for any disability related to the service-connected right shoulder disability.  The report from the October 2014 VA shoulder examination reflects that the Veteran has a scar from a 1991 right shoulder surgery; however, as the examination report conveys that the scar is not painful, unstable, or has a total area equal to or greater than 30 square centimeters (six square inches), a separate compensable rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2015).  Further, the evidence does not reflect that any other disabilities related to the right shoulder disability have been identified.

Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected right shoulder disability during the relevant periods on appeal.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the right shoulder disability has manifested primarily as painful limitation of motion, weakness, guarding, and a significant effect on various activities of daily life.  As discussed above, painful limitation of motion and weakness are specifically considered under the schedular rating criteria when considering orthopedic disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  Guarding is also considered under Diagnostic Code 5202.  38 C.F.R. § 4.71a.  

Further, the functional limitations imposed by the Veteran's orthopedic disability, including interference with the daily activities of life, are primarily the result of the right shoulder pain caused by engaging in these activities; therefore, as recognized in DeLuca, the effects of the Veteran's right shoulder pain and associated limitations on daily life are specifically contemplated by the schedular criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Comparing the Veteran's disability level and symptomatology of the right shoulder disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  Absent any exceptional factors associated with right acromial impingement syndrome with history of severe degenerative joint disease of the acromioclavicular joint, postoperative resection of the right distal clavicle with acromioplasty and transfer long head, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed in the remand section below.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

For the entire rating period on appeal, from February 3, 2009, an increased disability rating of 20 percent, but no higher, for right shoulder disability is granted.


REMAND

Entitlement to a TDIU

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed.  
38 C.F.R. § 4.16(a), (b) (2015).

In the April 2012 TDIU request, the Veteran advanced being unable to work due to the service-connected diabetes and a non-service-connected heart disability.  Since that time, the Veteran has advanced on multiple occasions being unable to obtain or maintain substantially gainful employment due to the numerous service-connected disabilities alone, including the service-connected diabetes, peripheral neuropathy, and orthopedic disabilities.

After reviewing all the evidence, both lay and medical, the Board finds that there is insufficient evidence to determine whether the service-connected disabilities alone are severe enough to warrant a TDIU.  For these reasons, the Board finds that a VA examination may help determine whether the Veteran's service-connected disabilities preclude substantially gainful employment.

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should request that the Veteran provide any relevant outstanding private treatment records.  Further, the AOJ should obtain any outstanding VA treatment records for the period from September 2014.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private medical treatment for any service-connected disabilities.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of such disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA treatment records pertaining to the treatment of the service-connected disabilities, not already of record, for the period from September 2014.

3.  Ask a VA vocational or similar occupational specialist to evaluate the effect of all the service-connected disabilities on the Veteran's employability (the ability to obtain or maintain substantially gainful employment).  Specifically, the VA examiner is directed to assess the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities. 

The opinion should address whether the Veteran's service-connected disabilities alone are so disabling as to render him unable to obtain or maintain substantially gainful employment.  

A medical, educational, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

4.  Then readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


